Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasajima et al (US 2004/0125430) in view of Hayata et al (JP2014-026058).
 Kasajima et al discloses a display device comprising a display panel (110, 510, 610), a reflective polarization plate (121, 521, 621), a polarization control panel (122, 522, 622), and  a polarization plate (123 523, 623) arranged in a stated order along a third direction, which is one of a first direction, a second direction, and the third direction that intersect each other (see figures 1, 11 and 12), wherein the reflective polarization plate (521, 621) transmits a component polarized in the first direction (see figures 11 and 12) and reflects a component polarized in the second direction (see figures 11 and 12), in light incident on the reflective polarization plate (see figures 11 and 12), the polarization control panel (522, 622) is switchable between a first state in which light incident on the polarization control panel has its polarization direction changed and is transmitted accordingly (see figures 11 and 12) and a second state in which the incident light has its polarization direction maintained and is transmitted accordingly (see figures 11 and 12), the polarization plate (523, 623) transmits a component polarized in the first direction or a component polarized in the second direction, in light incident on the polarization plate (see figures 11 and 12), wherein the display device is adapted to be mounted in a vehicle (see 
Hayata et al teaches it is well known to place an optical layer (7, 1007) in front of a polarization plate (1005, 1006) so as to serve as an outermost layer of a display system, wherein the optical layer comprises a retardation film which has been stretched and disposed at an angle of about 45 degrees  with respect to an absorption axis of the polarization plate in the same field of endeavor for the purpose improving the transmission of light by disturbing a polarization direction of light incident so as to reduce glare (see paragraph 0053 along with the associated description of figures 1, 11 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display device of Kasajima et al to include an optical layer (a retardation film) and disposed the optical layer (a retardation film) at an angle of about 45 degrees in front of the polarization plate, as taught by Hayata et al, in order to improve the transmission of information from the display to a driver of a vehicle with reduced glare.
	The examiner takes Official Notice that it is well known to use a transparent optical bonding/adhesive layer in the same field of endeavor for the purpose of attaching one optical element to another optical element.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflection polarization plate or the display panel of Kasajima et al to include a transparent optical bonding/adhesive layer, as commonly used and employed in the optical art, in order to obtain a compact and/or unitary optical component. Moreover, it has .
4. 	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasajima et al (US 2004/0125430) in view of Hayata et al (JP2014-026058) as applied to claims 1, 4, 7 and 14 above, and further in view of  Taguchi et al (US 2018/0099614).
Kasajima et al in view of Hayata et al disclose all of the subject matter claimed, note the above explanation, except for the optical layer (a retardation film) having retardation of 3000 nm to 15000 nm.
Taguchi et al teaches it is well known to use and employ an optical layer (a retardation film) having a retardation of at least 5000 nm or greater and placing the optical layer (a retardation film) in front of a polarization element so as to serve as an outermost layer of a vehicle display system in the same field of endeavor for the purpose of improving light brightness and color unevenness (see paragraphs 0005 and 0009-0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical layer (a retardation film) of Kasajima et al in view of Hayata et al to include a retardation of at least 5000 nm or greater, as Taguchi et al,  in order to improve light brightness and color unevenness of the transmitted light.
5.	Claims 5, 6, 8-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 11, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872